     Case 1:19-cv-03194 Document 1 Filed 11/11/19 USDC Colorado Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No.

STANEK HOLDCO, INC., a Colorado corporation

         Plaintiff,

v.

WATER RESOURCES GROUP, a Delaware corporation



                                          COMPLAINT


         Plaintiff Stanek Holdco, Inc. (“Holdco”), by its attorneys Sherman & Howard LLC, for

their causes of action against Defendant Water Resources Group (“WRG”), states:

                                      NATURE OF CLAIM

         This is a contract case. Holdco brings this action for damages resulting from Defendant’s

breaches under the parties’ Stock Purchase Agreement. Under the Agreement, Defendant

purchased Stanek Constructors in exchange for a lump sum payment as well as subsequent

Earnout Payments. To ensure that the Earnout Payments were appropriately and accurately

made, the Agreement requires Defendant to maintain operations of Stanek Constructors in the

same way it had operated in the past and to provide Holdco with monthly and quarterly financial

statements. Defendants failed to comply with these terms, which prevented Holdco from

maximizing and receiving the Earnout Payments.




50838851.3
    Case 1:19-cv-03194 Document 1 Filed 11/11/19 USDC Colorado Page 2 of 8




                                   JURISDICTION AND VENUE

         1.     This Court has jurisdiction over this dispute pursuant to 28 U.S.C. § 1332(a)(1).

The parties are completely diverse in citizenship and the amount in controversy exceeds $75,000

exclusive of interest and costs.

         2.     Venue is proper in this Court. A substantial part of the events or omissions giving

rise to the claim occurred in this judicial district, and a substantial part of the property that is

subject to the action is situated in this judicial district. 28 U.S.C. § 1391(b).

                                              PARTIES

         3.     Holdco is a Colorado corporation with its principal place of business in Morrison,

CO 80465.

         4.     WRG is a Delaware corporation with a principal street address of 22360 County

Road 12, P. O. Box 296, Deerwood, MN 56444.

                                   GENERAL ALLEGATIONS

         5.     Plaintiff incorporates all previous paragraphs.

         6.     Bob Stanek, Diane Stanek, and Jerry Arguello started Stanek Constructors, Inc.

(“Stanek Constructors” or the “Company”), as a family-owned company over 20 years ago. The

Company has specialized in the construction of water and wastewater treatment facilities of all

sizes for municipal, federal, and private sector clients throughout the Western United States,

including Colorado.

         7.     They later established Stanek Holdco, Inc. as a holding company which held

Stanek Constructors.

         8.     In 2017, Holdco put Stanek Constructors up for sale.


                                                    2
50838851.3
    Case 1:19-cv-03194 Document 1 Filed 11/11/19 USDC Colorado Page 3 of 8




         9.    On March 11, 2018, Plaintiff entered into a Stock Purchase Agreement (the

“Agreement”) with Defendant for the purchase of Stanek Constructors.

         10.   Defendant is a holding company and, following the purchase of the Company in

2018, Defendant wholly owns the Company and Rice Lake Construction Group (“Rice Lake”).

         11.   The Agreement provided for two separate forms of payment as consideration for

the Company. Under Section 2.1 of the Agreement, Defendant was required to pay Plaintiff the

initial purchase price, plus make “Earnout Payments.”

         12.   Under Section 2.3(a), the Earnout Payments were to be paid in two separate

installment periods. The first Earnout Payment covers January 1, 2018 through December 31,

2018. The second Earnout Payment covers January 1, 2019 through December 31, 2019.

         13.   The Earnout Payments were based on the following calculation: “[Plaintiff] will

be entitled to an earnout payment in an amount equal to forty percent (40%) of the Excess Net

Income Amount.” The Excess Net Income Amount is defined as any amount of pre-tax net

income that “exceeds $0.”

         14.   The Agreement also requires Defendant to operate Stanek Constructors

consistently with its past operational practices. Specifically, Section 2.3(b) provides the

following:

                       From Closing through December 31, 2019 (the “Earnout Period”), Buyer
                       shall use its reasonable best efforts to only operate the Business in the
                       usual, regular, and ordinary course substantially consistent with the
                       Company’s past practice, and to the extent consistent with such
                       operation, use commercially reasonable efforts [sic] preserve its business
                       organization intact), separately account for the results of operations of
                       the Business so as to allow the Earnout Payments to be calculated
                       following the Earnout Periods in accordance with Section 2.3(c).



                                                 3
50838851.3
    Case 1:19-cv-03194 Document 1 Filed 11/11/19 USDC Colorado Page 4 of 8




         15.   In addition to information disclosures required under the Earnout Section of the

Agreement, Section 8.6 required Defendant to provide Plaintiff additional financial information.

Specifically, Section 8.6 requires the following:

                       Except as otherwise provided in this Agreement or as [Plaintiff] may
                       otherwise consent in writing during the Earnout Period, Buyer shall
                       promptly deliver to Seller true and complete copies of monthly and
                       quarterly financial statements of the Company prepared by or for
                       Buyer at any time from the Closing Date until the end of the Earnout
                       Period, and any other similar materials that [Plaintiff] reasonably
                       may request.

         16.   After the closing of the sale, and in violation of its obligations under the

Agreement, Defendant began implementing several significant changes to the operation of the

Company, which significantly impacted Holdco’s potential Earnout Payments. With these

changes, Defendant added significant financial liabilities to the Company, for which the parties

had never budgeted.

         17.   For example, Defendant began assigning Rice Lake employees to various Stanek

Constructors projects, charging their costs and expenses to the projects (including their travel

costs to and from Minnesota, moving expenses, housing, and subsistence), which had not

previously been budgeted, were not necessary, and were not requested by the current

management.

         18.   Without any business purpose, among the various acts of nepotism at the

Company’s expense, Defendant also forced the Company to hire the son of Rice Lake’s

President. The Company had no involvement or say in his hiring. Rather, Defendant told

Plaintiff that he would be working for the Company, that his role would be Project Manager, and

that he would receive $92,000 in annual compensation, plus benefits.


                                                    4
50838851.3
    Case 1:19-cv-03194 Document 1 Filed 11/11/19 USDC Colorado Page 5 of 8




         19.     Defendant also interfered with daily management and operations of the Company,

resulting in project delays and revenue losses. For example, Defendant required all employees of

the Company to drop all work and attend the Rice Lake annual meeting in Minnesota, which shut

down all job sites for three work days, and incurred significant and unnecessary expenses.

Further, Defendant took actions on behalf of the Company without even informing Company

management.

         20.     Defendant removed the Company’s bonding capacity, preventing it from bidding

on new projects.

         21.     To improperly minimize the Earnout Payments, Defendant has manipulated the

Company financial documents, including manipulating the years in which losses occurred. In

that regard, Defendant pulled the audit of the Company’s financials after three days due to the

discovery of financial manipulations by Defendant.

         22.     Also, since February 2019, Defendant has failed to provide the monthly and

quarterly financial statements of the Company, as required under Section 8.6 of the Agreement.

         23.     On April 1, 2019 (over a year after the parties executed the Agreement), Stanek

Constructors terminated Bob Stanek and Jerry Arguello without cause, and for the purpose of

trying to avoid the Earnout Payments due by Defendant.1 The termination letters were signed by

the current Chairman/CEO of the Stanek Constructors, Luke Spalj, who is also Chairman/CEO

of the Defendant and Chairman of Rice Lake.

         24.     On July 2, 2019, Plaintiff notified Defendant by letter of various breaches and

requested the following additional information: (1) monthly and quarterly detailed income

1
 The claim of breach of the employment agreements of Robert Stanek and Jerry Arguello, against Stanek
Constructors, is currently in arbitration.

                                                       5
50838851.3
    Case 1:19-cv-03194 Document 1 Filed 11/11/19 USDC Colorado Page 6 of 8




statements; (2) monthly and quarterly detailed balance sheets; (3) detailed summary of contracts;

(4) detailed contract billings; (5) pending change orders; (6) detailed job cost per project;

(7) phase job cost report including labor; (9) intercompany billings; (10) company budgets,

including any overhead budgets; and (11) profit plans. Defendant failed to cure any of its

breaches.

                                  FIRST CAUSE OF ACTION
                                     (Breach of Contract)

         25.    Plaintiff incorporates here all previous paragraphs.

         26.    Plaintiff and Defendant entered into an Agreement for the sale of Stanek

Constructors.

         27.    Under the Agreement, Defendant promised to make Earnout Payments to Plaintiff

and to “only operate the Business in the usual, regular, and ordinary course substantially

consistent with the Company’s past practice, and to … preserve its business organization intact

…” for purposes of Earnout. In addition, Defendant promised to provide Plaintiff with monthly

and quarterly financial statements of the Company from Closing through the end of the second

Earnout Period (December 2019).

         28.    Defendant breached its obligations under the Agreement by, among other things,

making operational changes to the Company and interfering with its daily operations. These

changes, which directly breach Section 2.3, significantly and negatively impacted any potential

Earnout Payments.

         29.    Defendant also breached the Agreement by failing to provide monthly and

quarterly financial statements.



                                                  6
50838851.3
    Case 1:19-cv-03194 Document 1 Filed 11/11/19 USDC Colorado Page 7 of 8




         30.    Defendant failed to provide materials requested in Plaintiff’s June 2, 2019 letter,

including: (1) monthly and quarterly detailed income statements; (2) monthly and quarterly

detailed balance sheets; (3) detailed summary of contracts; (4) detailed contract billings;

(5) pending change orders; (6) detailed job cost per project; (7) monthly project projections

sheets; (8) phase job cost report including labor; (9) intercompany billings; (10) company

budgets, including any overhead budgets; and (11) profit plans.

         31.    Defendant also violated its duty of good faith and fair dealing. Defendant had

discretion in implementing its obligations. Defendant’s actions, have been done as part of a bad

faith attempt to avoid fulfilling its own obligations under the Agreement, specifically including

its duty to pay the Earnout Payments. Defendant violated its obligations of good faith and fair

dealing in doing so. Many of these breaches had and continue to have a direct and measurable

impact on the calculation of the Earnout due to Holdco.

         32.    Plaintiff has suffered damages as a result of Defendant’s breaches in an amount in

excess of $75,000.

                                     RELIEF REQUESTED

         WHEREFORE, Plaintiff respectfully requests this honorable Court enter judgment for it

on this Complaint against Defendant, and provide the following relief:

         A.     Award Holdco damages against Defendant in an amount proven at trial.

         B.     Award Stanek Holdco compensatory and consequential damages against

Defendant in an amount to be determined at trial.

         C.     Award Stanek Holdco pre- and post-judgment interest and attorneys’ fees and

costs incurred in bringing this action against Defendant.


                                                  7
50838851.3
    Case 1:19-cv-03194 Document 1 Filed 11/11/19 USDC Colorado Page 8 of 8




         D.      Such other and further legal and equitable relief as this Court deems just and

reasonable under the circumstances.

                                   DEMAND FOR JURY TRIAL

         Plaintiff hereby respectfully requests a jury trial on all causes of action and claims with

respect to which it has a right to jury trial.

              Dated this 11th day of November, 2019.


                                                 SHERMAN & HOWARD L.L.C.


                                                 By: s/ Tamir I. Goldstein
                                                         Tamir I. Goldstein
                                                 633 Seventeenth Street, Suite 3000
                                                 Denver, Colorado 80202
                                                 (303) 297-2900
                                                 (303) 298-0940 (FAX)
                                                 tgoldstein@shermanhoward.com
                                                 Attorneys for Plaintiff


Address of Plaintiff:
P. O. Box 1133
Morrison, CO 80465




                                                    8
50838851.3
